Citation Nr: 0100027	
Decision Date: 01/02/01    Archive Date: 01/11/01	

DOCKET NO.  99-18 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of right ankle arthrodesis with bone 
graft and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to December 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas. 

Upon review of this case, it would appear that the veteran 
seeks entitlement to a total disability rating based upon 
individual unemployability.  Somewhat unclear is whether the 
veteran seeks "secondary" service connection for a chronic 
right knee disability, in addition to a separate compensable 
evaluation for a scar as the residual of bone graft taken 
from the iliac crest.  Inasmuch as these issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for clarification, and, where necessary, 
appropriate action.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
right ankle arthrodesis with bone graft and traumatic 
arthritis more nearly approximate the criteria for a 30 
percent evaluation based on ankylosis of the right ankle, 
with that ankle fixed in dorsiflexion at an angle between 0 
and 10 degrees.


CONCLUSION OF LAW

A 30 percent evaluation for the postoperative residuals of 
right ankle arthrodesis with bone graft and traumatic 
arthritis is warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.3, 4.7 and Part 4, Codes 5270, 
5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision of August 1995, the RO granted a 20 
percent evaluation for the postoperative residuals of 
fracture of the right distal tibia, with traumatic arthritis, 
effective from October 28, 1994.  The veteran's service-
connected right ankle disability had previously been 
evaluated as 10 percent disabling.

In May 1997, the veteran was hospitalized at a private 
medical facility for right ankle surgery.  At the time of 
admission, it was noted that the veteran had experienced 
progressive arthritic pain in his right ankle stemming from 
an old fracture.  Reportedly, the veteran had been suffering 
pain both at rest and at night.  Radiographic studies 
revealed bone on bone weight-bearing changes in the veteran's 
right ankle joint.  Accordingly, he was admitted for surgical 
arthrodesis.

On physical examination, the veteran's right ankle showed 
only minimal motion, and much pain on any passive motion.  
Radiographic studies revealed bone on bone weight-bearing 
changes present in the primary ankle joint.  On the day of 
admission, the veteran underwent arthrodesis of his right 
ankle.  Two Frost cannulated screws were placed to hold the 
graft, which had been taken from his iliac crest, in place.  
Postoperatively, the veteran ran a temperature of up to 102 
degrees for the first 3 days, but defervesced on the 4th day.  
The veteran experienced slight drainage from his hip wound, 
though the wound looked good otherwise.  At the time of 
discharge, the cast in which the veteran's ankle had been 
placed was reinforced due to a crack.  Additionally noted was 
that no neurovascular problems were present in the veteran's 
foot.  The pertinent diagnosis noted at the time of discharge 
was severe arthritis of the right ankle joint.

In a rating decision of December 1997, the veteran's previous 
20 percent evaluation for his service-connected right ankle 
was increased to 100 percent, effective May 23, 1997, the 
date of his private hospitalization and surgery.  The veteran 
was subsequently reassigned a 20 percent evaluation for his 
service-connected right ankle effective from August 1, 1997.

Private outpatient treatment records covering the period from 
May 1997 to October 1998 show treatment during that time for 
the veteran's right ankle.  During the course of outpatient 
treatment in early October 1998, it was noted that the 
veteran had been experiencing "a lot of pain and swelling" in 
his right ankle.

In January 1999, a VA compensation and pension examination 
was accomplished.  At the time of examination, the veteran 
complained of constant pain in his right ankle, which was 
"mild" during resting conditions, but which became worse when 
walking "about 1 mile" or standing for up to about an hour.  
The veteran additionally complained of some swelling, though 
with no heat or redness, and no instability, giving way, 
locking, or fatigability.  According to the veteran, he 
suffered no "no periods of flare-up" or joint disease.  
Currently, the veteran wore a heel cup in his right shoe.  He 
denied episodes of either dislocation or recurrent 
subluxation, and commented that he did "only necessary 
walking."

On physical examination, the veteran was ambulatory with a 
slight limp.  He stood 5 feet 10 inches tall, and weighed 259 
pounds.  At the time of evaluation, there was no pain during 
range of motion, though there was hypertrophy of the bones at 
the level of the ankle.  In point of fact, the circumference 
at the level of the medial malleolus was 12 inches on the 
right, as compared with 10 inches on the left.  When 
questioned, the veteran denied problems with painful motion.  
He was able to walk on his heels with some ache, and on his 
toes with no pain.  The veteran stated that he suffered no 
"flare-ups."  Were there to be a flare-up secondary to 
activity, he "rested more than usual."  Range of motion 
measurements of the veteran's right ankle showed dorsiflexion 
10 degrees, with plantar flexion to 3 degrees, and both 
inversion and eversion to 0 degrees.  Radiographic studies of 
the veteran's right ankle disclosed a remote arthrodesis, 
with two metallic screws in place.  There was a healed 
fracture of the lower shaft of the tibia in satisfactory 
condition and alignment, and the ankle joint was severely 
narrowed with moderate hypertrophic spurring.  Additionally 
noted was the presence of a plantar calcaneal spur.  The 
pertinent diagnosis was status post right ankle "arthrodesis" 
with bone graft and traumatic arthritis, as well as 
procedural pain aggravated by activity, accompanied by 
secondary pain in the hips bilaterally.  (Healed fracture of 
the right tibia); calcaneal spur.

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4, (2000).  Moreover, it is the intent of the Schedule for 
Rating Disabilities (Part 4) to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (2000).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (2000); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

In the case at hand, the veteran seeks an increased 
evaluation for the service-connected residuals of right ankle 
arthrodesis.  In pertinent part, it is argued that present 
manifestations of the veteran's service-connected right ankle 
disability are more severe than currently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 20 percent schedular evaluation presently 
assigned.  More specifically, it is contended that, as a 
result of the veteran's service-connected right ankle 
disability, he suffers impairment commensurate with a 40 
percent evaluation.

In that regard, the Board notes that, since the time of the 
assignment of a 20 percent evaluation for the veteran's 
service-connected right ankle disability, he has undergone a 
right ankle arthrodesis with autogenous bone graft.  
Following that procedure, the veteran experienced rather 
persistent swelling and pain, such that, as of the time of a 
recent VA examination in January 1999, he walked with a 
slight limp.  At the time of the examination, the veteran 
complained of constant pain in his right ankle, which was 
"mild" when resting, but which became worse when walking or 
standing.  Further examination revealed the presence of 
hypertrophy of the bones at the level of the veteran's right 
ankle, as well as aching when attempting to walk on his 
heels.  Range of motion measurements showed dorsiflexion to 
10 degrees, with plantar flexion to only 3 degrees, and 
inversion/eversion to 0 degrees.

The Board notes that the 20 percent evaluation currently in 
effect contemplates the presence of marked limitation of 
motion of the veteran's right ankle.  38 C.F.R. Part 4, Code 
5271 (2000).  In order to warrant a 30 percent evaluation, 
there would, of necessity, need to be demonstrated the 
presence of ankylosis of the right ankle, with the right 
ankle fixed in plantar flexion at an angle between 30 and 40 
degrees, or in dorsiflexion at an angle between 0 and 10 
degrees.  In like manner, a 40 percent evaluation would 
require that the veteran's right ankle be fixed in plantar 
flexion at an angle of more than 40 degrees; or in 
dorsiflexion at an angle of more than 10 degrees; or 
characterized by abduction, adduction, inversion, or eversion 
deformity.  38 C.F.R. Part 4, Code 5270 (2000).

The Board observes that, at the time of the aforementioned VA 
examination in January 1999, the veteran complained of 
constant pain in his right ankle.  As noted above, the 
veteran walked with a slight limp, and wore a "heel cup" in 
his right shoe.  Dorsiflexion was to only 10 degrees, with 
plantar flexion of just 3 degrees.  Based on such findings, 
the Board is of the opinion that current manifestations of 
the veteran's service-connected right ankle disability more 
nearly approximate the criteria for a 30 percent evaluation 
based on ankylosis of that ankle, with dorsiflexion between 0 
and 10 degrees.  A 40 percent evaluation is not warranted, 
inasmuch as the veteran's right ankle is not fixed in plantar 
flexion at an angle of more than 40 degrees, or in 
dorsiflexion at an angle of more than 10 degrees.  Nor is 
there evidence of any abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. § 4.7 and Part 4, Code 5270 
(2000).


ORDER

An increased (30 percent) evaluation for the postoperative 
residuals of right ankle arthrodesis with bone graft and 
traumatic arthritis is granted, subject to those regulations 
governing the payment of monetary benefits.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

